Citation Nr: 0711317	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-22 323	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to January 2001 
for a 100% rating for sickle cell disease (SCD).

2.  Entitlement to an effective date prior to 14 May 2001 for 
the grant of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1972 to February 
1981.

This appeal to the Board of Veterans Appeals arises from a 
May 2002 rating action that increased the rating of the 
veteran's SCD from 60% to 100%, effective              1 
January 2001; the veteran appeals the effective date of the 
100% rating, claiming various earlier effective date (EEDs) 
of September 1982 or the day following separation from 
service in February 1981.

This appeal also arises from a June 2003 rating action that 
granted service connection for hearing loss from 14 May 2001; 
the veteran appeals the effective date of the award, claiming 
an EED.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  By rating actions of June 1981, October 1982, August 
1985, July 1986, January 1987, and June 1989, the RO assigned 
ratings less than 100% for SCD; the veteran was notified of 
the ratings, but he did not appeal.

3.  By rating action of April 1996, the RO assigned a 60% 
rating for SCD from January 1991; the veteran accepted the 
60% rating as satisfying the benefit sought on appeal.

4.  The veteran's claim for an increased rating for SCD was 
received in April 2001.

5.  By rating action of May 2002, the RO granted a 100% 
rating for SCD effective  1 January 2001.

6.  The record contains no document between the RO's April 
1996 rating action and January 2001 that may be construed as 
a pending claim for increase for SCD.

7.  During the 1-year period preceding the veteran's April 
2001 claim for increase, there is no medical evidence that 
shows that his SCD had increased in severity such as to 
warrant assignment of a 100% rating.

8.  On 14 May 2001, the RO received the veteran's initial 
claim for service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The claim for an effective date prior to January 2001 for 
a 100% rating for SCD is without legal merit.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 
3.400, 4.117, Diagnostic Code 7714 (2006).

2.  The claim for an effective date prior to 14 May 2001 for 
the grant of service connection for hearing loss is without 
legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pertinent to the claims for EEDs for the grants of a 100% 
rating for SCD and service connection for hearing loss, the 
RO has notified the veteran and his representative of the 
reasons for the denials of the claims, and afforded them 
opportunities to present evidence and argument in connection 
therewith.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed him.  As will 
be explained below, the claims EEDs currently under 
consideration lack legal merit; hence, the duties to notify 
and assist imposed by the VCAA are not applicable.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A.       § 5110(a).  

If a claim for service connection is received within 1 year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1);    38 C.F.R. § 3.400(b)(2)(i).  

Generally, the effective date for an award based on a claim 
for increase shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  Specific to 
claims for increase, the effective date may the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within 1 
year from such date; otherwise, it shall be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o).  

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability that may 
establish entitlement.  However, there must first be a prior 
allowance or disallowance of a claim.  38 C.F.R. § 3.157(b).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 1 
or more benefits under the laws administered by the VA, from 
a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

A Notice of Disagreement (NOD) shall be filed within 1 year 
from the date of mailing of notification of the initial 
review and determination; otherwise, that determination will 
be come final and is not subject to revision on the same 
factual basis.  The date of the letter of notification will 
be considered the date of mailing for purposes of determining 
whether a timely appeal has been filed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a).  

A.  An EED for a 100% Rating for SCD

By rating action of May 2002, the RO granted a 100% rating 
for SCD from January 2001.  The veteran has requested an EED 
for a 100% rating for SCD from               2 September 
1982, the effective date of the grant of service connection 
for sickle cell retinopathy (SCR) as secondary to the 
service-connected SCD, or from the day following separation 
from service in February 1981.

The basic facts in this case are not in dispute.  The record 
reflects that the veteran did not appeal a June 1981 rating 
action that granted service connection for SCD and assigned 
an initial 10% rating for that disability from 7 February 
1981, the day following separation from service.  He next 
filed a claim for increase on                   2 September 
1982, but did not appeal an October 1982 rating action that 
granted a 30% rating for SCD from 2 September 1982.  He next 
filed claims for increase in April 1985, May 1986, and 
January 1987, and underwent VA examination in May 1989, but 
did not appeal August 1985, July 1986, January 1987, and June 
1989 rating actions that denied a rating in excess of 30%.  

The veteran next filed claims for increase in February, May, 
and December 1990 and July 1991, but failed to report for VA 
examinations scheduled in October and November 1991, as a 
result of which the RO denied a rating in excess of 30% for 
SCD by rating action of November 1991.  The veteran filed a 
NOD with that determination in December 1991, but the RO did 
not accept the NOD, instead rescheduling the veteran for a VA 
examination.  Based on the findings on a January 1992 VA 
examination, the RO denied a rating in excess of 30% for SCD 
by rating action of May 1992.  The veteran filed a NOD with 
that determination subsequently in May 1992, and the RO 
issued a Statement of the Case in June 1992.  By rating 
action of June 1992, the RO granted service connection for 
SCR from July 1991 and assigned a separate 10% rating 
therefor from July 1991.  

In his June 1992 Substantive Appeal, the veteran continued to 
disagree with the 30% rating assigned the SCD, and requested 
a rating of 60% or more.  In October 1994, the Board remanded 
this issue to the RO for further development of the evidence 
and for due process development.  By rating action of April 
1996, the RO granted a 60% rating for SCD and an EED for the 
grant of service connection for SCR, each effective 8 January 
1991.  By letter subsequently in April 1996, the veteran 
stated that he was satisfied with the 60% rating assigned the 
SCD, and accepted it as satisfying the benefit sought on 
appeal with respect to that issue.

In October 1997, the Board granted 2 September 1982 as the 
effective date of the grant of service connection for SCR, 
and the RO implemented that decision by rating action of 
November 1997.

In April 2001, the RO received a February 2001 statement from 
the veteran to his congressman requesting a 100% disability 
rating based on his multiple service-connected disabilities.  
In July 2001, the veteran claimed a 100% rating for SCD from 
1982.  As noted above, by rating action of May 2002, the RO 
granted a 100% rating for SCD from 1 January 2001.  

As the veteran did not appeal the June 1981, October 1982, 
August 1985, July 1986, January 1987, and June 1989 rating 
actions that increased the rating of his SCD from 10% to 30%, 
and then denied ratings in excess of 30%, over the years, and 
he accepted the 60% rating assigned by the April 1996 rating 
action as satisfying the benefit sought on appeal, those 
decisions are final, and an effective date for the assignment 
of higher disability ratings is legally precluded.

Further, there is no evidence during the 1-year prior to 
April 2001 from which it is factually ascertainable that an 
increase in disability had occurred.  Rather, in this case, 
the RO granted a 100% rating for SCD effective January 2001, 
based on the increasing disabling manifestations of SCD shown 
by the evidence during the year 2001.  The record does not 
reflect, and neither the veteran nor his representative has 
identified, any clinical findings or examination reports 
since April 2000 showing the required symptomatology pursuant 
to which a 100% rating for SCD may be granted, i.e., repeated 
painful crises occurring in skin, joints, bones, or any major 
organs caused by hemolysis and sickling of red blood cells, 
with anemia, thrombosis, and infarction, and with symptoms 
precluding even light manual labor.  See 38 C.F.R. § 4.117, 
Diagnostic Code 7714.  Although the veteran was hospitalized 
at the Parkway Medical Center in September and December 2000, 
these were only for treatment of acute exacerbations of 
respiratory distress from non-service-connected chronic 
obstructive pulmonary disease.  

Thus, the Board finds that the RO correctly assigned an 
effective date of 1 January 2001 for the grant of a 100% 
rating for SCD-the earliest date that it was factually 
ascertainable that an increase in disability had occurred, in 
connection with the claim for increase received in April 
2001.  The claims folder simply contains no evidence of any 
earlier, pending claim for increase (formal or informal), or 
medical evidence that placed the RO on actual or constructive 
notice that the veteran was entitled to an increased rating 
for SCD in the 1-year period preceding the April 2001 claim.  

As the 1 January 2001 date is considered to represent the 
earliest evidence of increased disability from SCD in the 1-
year period preceding the April 2001 claim for increase 
(pursuant to 38 C.F.R. § 3.400(o)(2)), the Board finds that 
that date represents the earliest possible effective date for 
the assignment of the 100% rating for SCD in this case.  The 
pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by it.  As, on these 
facts, no effective date for the grant of a 100% rating for 
SCD earlier than 1 January 2001 is assignable, the claim for 
an EED date for such grant must be denied.  Where, as here, 
the law and not the evidence is dispositive, the appeal must 
be terminated or denied as without legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

B.  An EED for the Grant of Service Connection for Hearing 
Loss

In this case, the RO granted service connection for hearing 
loss effective 14 May 2001, the date of receipt of the 
veteran's initial claim for that benefit.  The veteran has 
requested a grant of service connection for that disability 
from the 1990's, when he states he first filed a claim 
therefor.  However, the Board finds that there is no legal 
basis to assign an effective date for such award at any time 
prior to 14 May 2001.  At the time of the grant of service 
connection, there was no pending claim therefor prior to 14 
May 2001 pursuant to which the benefit awarded could have 
been granted.

The basic facts in this case are not in dispute.  The record 
reflects that the veteran filed an initial claim for service 
connection for hearing loss on 14 May 2001.  During the 
period from February 1981 to 13 May 2001, the record contains 
no statement or communication from the veteran or his 
representative that constitutes a claim, or reflects an 
intent to apply, for service connection for hearing loss that 
identifies such as a benefit sought.    

Further, neither the veteran nor his representative has 
identified, and the record does not otherwise reflect, any 
claim pending prior to 14 May 2001 pursuant to which service 
connection for hearing loss could have been granted.  
Although VA vocational rehabilitation records from 1994 to 
1996 reflect the veteran's requests for evaluation for 
hearing services, nothing therein may be reasonably construed 
as a claim for service connection for hearing loss.  June 
1994 records reflect that the veteran was referred for a VA 
hearing evaluation, but he was unable to report for the 
evaluation because he was hospitalized.  June, August, and 
October 1995 records reflect that the veteran again requested 
a hearing evaluation.  In August 1996, a VA audiologist noted 
that the veteran was issued a hearing aid in March 1996.   
None of these vocational rehabilitation records document any 
claimed link between hearing loss and the veteran's military 
service.

The Board notes that the applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim for service connection with the VA if he seeks that 
benefit.  While the VA does have a duty to assist a claimant 
in developing facts pertinent to a claim, it is the claimant 
who must bear the responsibility for coming forth with the 
submission of a claim for benefits under the laws 
administered by the VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In this case, the first document that can be 
construed as a claim for the benefit sought was filed on 14 
May 2001, and 38 U.S.C.A. § 5110(a) specifically provides 
that the effective date of an award based on an original 
claim shall not be earlier than the date of receipt of 
application therefor.    

Inasmuch as no claim for service connection for hearing loss 
was received within one year following the veteran's 
separation from service, there is no legal basis for granting 
service connection effective the day following separation 
from service; rather, the governing legal authority makes 
clear that, under these circumstances, the effective date can 
be no earlier than the date of the claim for that benefit.  
See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  As, on 
these facts, no effective date for the grant of service 
connection earlier than 14 May 2001 is assignable, the claim 
for an EED must be denied.  Where, as here, the law and not 
the evidence is dispositive, the matter on appeal must be 
terminated or denied as without legal merit.  See Sabonis, 6 
Vet. App. at 430. 




ORDER

An effective date prior to January 2001 for a 100% rating for 
sickle cell disease is denied.

An effective date prior to 14 May 2001 for the grant of 
service connection for hearing loss is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


